                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

 UNITED STATES OF AMERICA ex rel.                  )           C.A. No. 1:19-cv-00196-JMC
 PETER MICHAEL WANCO, JR.,                         )
                                                   )
                   Plaintiff-Relator,              )
                                                   )
                        v.                         )
                                                   )
 MOX SERVICES, LLC; and                            )
 ORANO FEDERAL SERVICES, LLC,                      )
                                                   )
                       Defendants.                 )


                                               ORDER

        Having received notice of the decision of the United States to decline intervention in this

action pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), it is hereby ORDERED

that:

    1. The seal imposed in this case is lifted as to all documents with the exception of the

        United States’ First Motion to Extend the Seal Period (ECF No. 7).

    2. All matters occurring in this action after the date of this Order shall be filed on the public

        docket and shall not be filed under seal unless accompanied by an appropriate motion

        pursuant to Local Civil Rule 5.03.

    3. The Relators shall serve the defendants within 90 days of the date of this Order, as

        provided for in Fed.R.Civ.P. 4(m).

    4. The parties shall serve all pleadings and motions filed in this action, including supporting

        memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3). The

        United States may order any deposition transcripts and is entitled to intervene in this

        action, for good cause, at any time.
5. The parties shall serve all notices of appeal upon the United States.

6. All orders of this Court shall be sent to the United States.

7. Should the relator or the defendant propose that this action be dismissed, settled, or

   otherwise discontinued, either the relator or the defendant will solicit the written consent

   of the United States before presenting the matter to this court for its ruling or granting its

   approval.

   IT IS SO ORDERED,



   This 2nd day of January, 2020                  s/J. Michelle Childs
                                                  J. Michelle Childs
                                                  United States District Judge




                                              2
